IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHNOTHAN C. JONES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5839

YULIA JONES,

      Appellee.

_____________________________/

Opinion filed August 8, 2014.

An appeal from the Circuit Court for Bay County.
Shonna Y. Gay, Judge.

Richard Hinds, Panama City, and Christopher Scott, Lynn Haven, for Appellant.

Kimberly D. Reed of The Reed Law Office, P.A., Panama City, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.